Order filed November 8, 2011.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00649-CV
                                     ____________

       JOHN R. McNATT and McNATT CONTRACTING, INC., Appellants

                                             V.

                        J. D. HOPKINS GROUP LLC, Appellee


                    On Appeal from the County Court at Law No. 3
                              Galveston County, Texas
                         Trial Court Cause No. CV-0061523


                                        ORDER

       This is an appeal from a judgment signed April 28, 2011. The reporter’s record
was filed on August 26, 2011. The clerk’s record was filed on September 7, 2011.
Appellant’s brief was due thirty days after the record was filed. See Tex. R. App. P. 38.6.
Appellants have not filed a brief or a motion for extension of time to file the brief.
       Unless appellants file a brief, and a motion reasonably explaining why the brief was
late, with the clerk of this court on or before November 28, 2011, the court will dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                           PER CURIAM